UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6234



RAYMOND CLARKE,

                                            Plaintiff - Appellant,

          versus


LEE COUNTY PENITENTIARY; B. G. COMPTON;
MEDICAL DEPARTMENT; DAVID ROFF; DOCTOR JESUS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:07-cv-00018-gec)


Submitted: April 26, 2007                       Decided: May 3, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Raymond     Clarke   appeals    the   district   court’s   order

dismissing under 28 U.S.C. § 1915A(b) (2000) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).      We have reviewed the record and

find that this appeal is frivolous.       Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court.     Clarke v. Lee County, No. 7:07-cv-

00018-gec (W.D. Va. Jan. 26, 2007). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                DISMISSED




                                  - 2 -